Pettibone, J.,
delivered the opinion of the Court.
The same points arise in this case as in the case of The State v. Ames, decided at this term, with two additional points growing out of a bill of exceptions. Judgment in the Court below was rendered for the State, and the same is brought here by writ of error. The hill of exceptions states that Jabez Warner was produced as a witness on the part of the State, who refused to testify, declaring upon o@ih that he stood indicted for betting at faro, and that he could give no testimony in this cause which might not lead to his own conviction, by disclosing persons who might testify against him; hut the Court ordered him to testify. The Court decided correctly ; and if they had decided wrong, it was no cause of exception with the defendant. The exemption irom testifying was a mere personal privilege of the witness, which he alone could claim.
Warner testified that he had seen defendant betting, at a game called faro, small pieces of silver money, of what denomination he knew not, nor whether it was lawful money. And no other testimony was offered. The defendant’s counsel asked the Court to instruct the jury, that unless they were satisfied that defendant had bet some particular piece of coin, of which they could ascertain the denomination, they must find for the defendant, Which instruction was refused. But the Court instructed the jury, that if they believed that defendant had bet any piece of silver money, they might find him guilty of having bet any sum of money, not exceeding that which he had actually bet; which instructions, we believe, were correct.
This judgment must be affirmed, with costs.